EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Casey Fitzpatrick (Registration No. 66,847) on May 25, 2021. 

The claims had been amended as following:
1.  (Previously Presented)  A system comprising:
a first endpoint system; and
a second endpoint system;
wherein the first endpoint system comprises one or more computing devices programmed to:
display a shared virtual environment in a view associated with the first endpoint system;
receive first user input associated with a hand of a first avatar in the shared virtual environment;
calculate, based on the first user input, first motion for the hand of the first avatar;
determine, based on the first user input, a first gesture state for the hand of the first avatar;

receive second location change notifications and a representation of a second gesture state for a hand of a second avatar in the shared virtual environment;
detect a collision in the shared virtual environment between the hand of the first avatar and the hand of the second avatar based on the first location change notifications and the second location change notifications; 
identify a collaborative gesture based on the detected collision, the first gesture state, and the second gesture state; and
display the identified collaborative gesture in the view associated with the first endpoint system; and
wherein the second endpoint system comprises one or more computing devices programmed to:
display the shared virtual environment in a view associated with the second endpoint system that differs from view associated with the first endpoint system;
receive second user input associated with the hand of the second avatar in the shared virtual environment;
calculate, based on the second user input, second motion for the hand of the second avatar;
determine, based on the second user input, the second gesture state for the hand of the second avatar;
transmit the second location change notifications for the hand of the first avatar and the representation of the second gesture state;

detect a collision in the shared virtual environment between the hand of the first avatar and the hand of the second avatar based on the first location change notifications and the second location change notifications; 
identify a collaborative gesture based on the detected collision, the first gesture state, and the second gesture state; and
display the identified collaborative gesture in the view associated with the second endpoint system.
2.  (Canceled)  
3.  (Previously Presented)  The system of Claim 1, wherein the collaborative gesture comprises a handshake gesture.
4.  (Original)  The system of Claim 3, wherein the first endpoint system is further configured to present the hand of the second avatar as an object held by the hand of the first avatar, and wherein the second endpoint system is further configured to present the hand of the first avatar as an object held by the hand of the second avatar.
5.  (Original)  The system of Claim 4, wherein further location change notifications received by the first endpoint system for the hand of the second avatar are ignored during the handshake gesture, and wherein further location change notifications received by the second endpoint system for the hand of the first avatar are ignored during the handshake gesture.

7-8.  (Canceled)  
9.  (Original)  The system of Claim 1, wherein identification of the collaborative gesture is further based on detecting that the first avatar and the second avatar are facing each other in the shared virtual environment.
10.  (Previously Presented)  The system of Claim 1, wherein the first endpoint system or the second endpoint system is further configured to cause execution of a function in response to identification of the collaborative gesture.
11.  (Previously Presented)  The system of Claim 10, wherein the function comprises starting a game or establishing a relationship between a user associated with the first avatar and a user associated with the second avatar.
12-16.  (Canceled)  
17.  (Previously presented)  A computer-implemented method comprising:
by a first endpoint system:
displaying a shared virtual environment in a view associated with the first endpoint system;
receiving first user input associated with a hand of a first avatar in the shared virtual environment;
calculating, based on the first user input, first motion for the hand of the first avatar;

receiving location change notifications and a representation of a second gesture state for a hand of a second avatar controlled by a second endpoint system;
detecting a collision in the shared virtual environment between the hand of the first avatar and the hand of the second avatar based on the first motion and the second location change notifications; 
identifying a collaborative gesture based on the detected collision, the first gesture state, and the second gesture state; and
displaying the identified collaborative gesture in the view associated with the first endpoint system.
18.  (Canceled)  
19.  (Previously Presented) The method of Claim 17, wherein the collaborative gesture comprises a handshake gesture.
20.  (Original)  The method of Claim 19, wherein the first gesture state and the second gesture state each indicate a clenched grip for a threshold period of time.
21.  (Original)  The method of Claim 19, wherein the first endpoint system is further configured to present the hand of the second avatar as an object held by the hand of the first avatar.
22.  (Canceled)  

24.  (Previously Presented) The method of Claim 17, wherein the collaborative gesture comprises a closed-fist gesture or a high-five gesture.
25-26.  (Canceled)  
27.  (Original)  The method of Claim 17, wherein identifying the collaborative gesture is further based on detecting that the first avatar and the second avatar are facing each other in the shared virtual environment.
28.  (Previously Presented) The method of Claim 17 further comprising causing execution of a function in response to identifying the collaborative gesture.
29-31.  (Canceled)  
32.  (Previously Presented)  The method of Claim 17 further comprising transmitting first location change notifications for the hand of the first avatar and a representation of the first gesture state.
33.  (Original)  The method of Claim 32, further comprising:
by the second endpoint system:
receiving second user input associated with the hand of the second avatar in the shared virtual environment;
calculating, based on the second user input, second motion for the hand of the second avatar;

transmitting the second location change notifications for the hand of the second avatar and the representation of the second gesture state;
receiving the first location change notifications for the hand of the first avatar and the representation of the first gesture state;
detecting a collision between the hand of the first avatar and the hand of the second avatar based on the first location change notifications and the second location change notifications; and
identifying a collaborative gesture based on the detected collision, the first gesture state, and the second gesture state.
34.  (Canceled)  
35.  (Currently Amended)  A non-transitory computer-readable storage medium having stored thereon instructions configured to cause a computer system to perform steps comprising:
by a first endpoint system:
displaying a shared virtual environment in a view associated with the first endpoint system;
receiving a first user input associated with a hand of a first avatar in the shared virtual environment;
calculating, based on the first user input, first motion for the hand of the first avatar;

transmitting first location change notifications and a representation of the first gesture state for the hand of the first avatar;
receiving second location change notifications and a representation of a second gesture state for a hand of a second avatar in the shared virtual environment;
detecting a collision in the shared virtual environment between the hand of the first avatar and the hand of the second avatar based on the first motion and the second location change notifications; 
identifying a collaborative gesture based on the detected collision, the first gesture state, and the second gesture state; and
displaying the identified collaborative gesture in the view associated with the first endpoint system.
36-40.  (Canceled)  
41.  (Currently amended)  The non-transitory computer-readable storage medium of Claim 35 having stored thereon instructions configured to cause the computer system to perform steps further comprising:
by [[the]] a second endpoint system:
receiving second user input associated with the hand of the second avatar in the shared virtual environment;
calculating, based on the second user input, second motion for the hand of the second avatar;

transmitting the second location change notifications for the hand of the second avatar and the representation of the second gesture state;
receiving the first location change notifications and the representation of the first gesture state for the hand of the first avatar;

detecting the collision in the shared virtual environment between the hand of the first avatar and the hand of the second avatar based on the first location change notifications and the second motion; and
identifying the collaborative gesture based on the detected collision, the first gesture state, and the second gesture state.
42-44.  (Canceled)  

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 17 and 35 when taken in the context of the claims as a whole, especially the concept of transmit first location change notifications and a representation of the first gesture state for the hand of the first avatar; receive second location change notifications and a representation of a second gesture state for a hand of a second avatar in the shared virtual environment; detect a collision in the shared virtual environment between the hand of the first avatar 

At best the prior arts of record, specifically, Mao et al. (US 20160093108 A1, hereinafter Mao) teaches a system  comprising: a first endpoint system  and a second endpoint system; wherein the first endpoint system comprises one or more computing devices programmed to: display a shared virtual environment in a view associated with the first endpoint system; and receive first user input associated with a hand of a first avatar in the shared virtual environment; calculate, based on the first user input, first motion for the hand of the first avatar; and determine, based on the first user input, a first gesture state for the hand of the first avatar  (see Abstract, Fig. 12, paragraph [0084], paragraph [0095],  paragraph [0098]). You et al. (US 20140218467 A1, hereinafter You) teaches displaying a collaborative gesture in the view associated with a user system (paragraph [0072]-paragraph [0075]). Black (US 20160363997 A1) teaches for an HMD system, two remote users shake hands in a collaboration environment (paragraph [0039]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1, 17, and 35 are allowed over the prior arts of record. Dependent claims 3-6, 9-11, 19-21, 23-24, 27-28, 32-33, and 41 are also allowable due to its dependency of independent claims 1, 17, and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143